DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show catch bar 138 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The term “predetermined type” in claim 1 is a relative term which renders the claim indefinite. The term “predetermined type” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Hauser (8,029,265 B2).
Hauser discloses the invention including:
Claim 1; a first half shell 430a; a second half shell 430b, said second half shell being hinged to said first half shell (see Fig. 5), said first half shell and said second half shell being movable relative to each other between an open configuration and a closed configuration, said first half shell and said second half shell forming a tubular shell having a bore (see Fig. 4-5), a longitudinal axis, and 
Claims 2 and 9; wherein when said first half shell and said second half shell are in said closed configuration and said latch is engaged to said keeper, said latch overlaps portions of both said first half shell and said second half shell on a side of said tubular shell opposite said side of said tubular shell on which said hinge axis is located (see Fig. 5-6).
Claims 3 and 10; a bottom support 460 and 462 configured for supporting a sandwich stack received in said tubular shell.
Claims 4 and 11; wherein each of said first half shell and said second half shell has a bottom 460 and 462, and wherein said bottom support is fixed to one of said first half shell and said second half shell at said bottom of said one of said first half shell and said second half shell.
Claims 7 and 14; a pusher 410 configured for ensuring that all the items in the sandwich stack are packed close together with no gaps in between.
Claim 8; wherein said cross sectional shape of said bore of said tubular shell is circular (see Fig. 4) for use with round types of sandwich bread.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hauser (8,029,265 B2).
Hauser discloses the claimed invention substantially as claimed including the bottom support is in the form of a raised platform having a perimeter and having a flange 448 of lower height around its perimeter (see para. 0039).  Hauser discloses the claimed invention except for a bottom support fits in part into said bore of said tubular shell and provides a closure for said open bottom of said tubular shell.  It would have been obvious to one having ordinary skill in the art at the time the invention was made Nerwin v. Erlichman 168 USPQ 177, 179.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hauser (8,029,265 B2).
Hauser discloses the claimed invention substantially as claimed including the bottom support is in the form of a raised platform having a perimeter and having a flange 448 of lower height around its perimeter (see para. 0039), a pusher 410.  Hauser discloses the invention substantially as claimed except for tubular shell is rectangular with rounded corners.  It would have been an obvious matter of design choice to modify the device of Hauser by providing tubular shell is rectangular with rounded corners for the purpose of using with rectangular shaped food product, since such modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being one of numerous configurations a person of ordinary skill in the art would find obvious.  See Graham v. John Deere Co., 383 U.S. 1, 148USPQ 459.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following prior arts are cited to show related devices:
		Yashiwaka teaches a base with raised surface and flange (see Fig. 1).

Slutsky teaches a base, plunger and shells (see Fig. 1 and 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507. The examiner can normally be reached Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724